Citation Nr: 0816363	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease.

2.  Whether the November 2004 reduction in rating for the 
service-connected lumbar strain with degenerative disc 
disease from 30 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1973 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which decreased the rating for the 
veteran's service-connected lumbar strain with degenerative 
disc disease from 30 percent to 20 percent effective February 
1, 2005, on the grounds of clear and unmistakable error.  

The Board notes that an appeal stemming from a rating 
reduction is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
However, in this case the November 2004 rating determination 
was in response to a September 8, 2003, claim for an 
increased rating for the veteran's service connected lumbar 
strain with degenerative disc disease disability.  Thus, the 
Board believes that the November 2004 rating determination, 
which reduced the veteran's rating from 30 percent to 20 
percent, was simultaneously a denial of his claim for an 
increased rating.  As a result, the veteran's appeal of the 
November 2004 rating action has brought before the Board the 
issue of entitlement to an increased rating for lumbar strain 
with degenerative disc disease in addition to the issue of 
the propriety of the reduction in rating from 30 percent to 
20 percent.

The issue of entitlement to an increased rating for lumbar 
strain with degenerative disc disease disability is addressed 
in the REMAND portion of the decision below.




FINDINGS OF FACT

1.  In a rating decision dated in October 2002 the rating for 
the veteran's service-connected lumbar strain with 
degenerative disc disease disability was increased from 20 
percent to 30 percent effective August 7, 2002.

2.  In a May 2003 rating decision the RO continued the 30 
percent rating for the veteran's service-connected lumbar 
strain with degenerative disc disease disability.

3. In a November 2004 rating decision the RO found error in 
its decision to increase the rating for the veteran's 
service-connected lumbar strain disability from 20 percent to 
30 percent; effective August 7, 2002; and reduced the rating 
from 30 percent to 20 percent effective February 1, 2005.  
The November 2004 decision was based on applicable law and 
regulations in effect at that time of the October 2002 and 
May 2003 rating decisions and was appropriately supported by 
the evidence then of record.

4.  The regulatory provisions extant at the time of the 
October 2002 and May 2003 decisions were incorrectly applied, 
and it is undebatable that this misapplication of the rating 
schedule manifestly changed the outcome of the evaluation of 
the veteran's service-connected lumbar strain disability in 
October 2002 and May 2003.  


CONCLUSION OF LAW

The November 2004 rating decision, which reduced the rating 
for the veteran's service-connected lumbar strain with 
degenerative disc disease disability from 30 percent to 20 
percent effective February 1, 2005, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.120, 4.124a, 
Diagnostic Codes 8520, 8620, and 8720, and § 4.71a, 
Diagnostic Codes 5285-5286, 5289, 5292-5293, and 5295 (as in 
effect on and before May 9, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), it has been established that there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  VCAA has been held not to apply 
to claims based on allegations of clear and unmistakable 
error. Id.  VCAA has also been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  As such, no further 
action is required pursuant to the VCAA.

With respect to the reduction issue, in August 2002 the 
veteran submitted a claim for an increased rating from 20 
percent for his service-connected lumbar strain with 
degenerative disc disease disability.  In a rating decision 
dated in October 2002 the rating was increased from 20 
percent to 30 percent effective August 7, 2002.  In March 
2003 the veteran submitted a new claim for an increased 
rating for his service-connected lumbar strain with 
degenerative disc disease disability.  In a rating decision 
dated May 9, 2003, the 30 percent rating for lumbar strain 
with degenerative disc disease was "continued."  This 
decision, which was not appealed, is final and binding.  See 
38 C.F.R. § 3.104.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Further, no 
award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2).  

In September 2003 the veteran submitted a new claim for an 
increased rating for his service-connected lumbar strain with 
degenerative disc disease disability.  In April 2004 the RO 
issued a rating decision proposing to decrease the evaluation 
for his lumbar strain disability from 30 percent to 20 
percent based on clear and unmistakable error with regard to 
the May 9, 2003, decision that continued the 30 percent 
evaluation for that disability.  In a November 2004 rating 
decision the RO decreased the rating for lumbar strain with 
degenerative disc disease from 30 percent to 20 percent 
effective February 1, 2005, based on clear and unmistakable 
error.  The veteran has appealed.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.  

In this case the notice requirements of 38 C.F.R. § 3.105(e) 
are clearly met.  In its April 2004 rating decision the RO 
set forth all material facts and reasons for the proposed 
reduction in compensation for the veteran's service-connected 
lumbar strain with degenerative disc disease disability from 
30 percent to 20 percent.  The rating decision informed the 
veteran that the May 2003 increase was clear and unmistakable 
error, and provided the veteran with the applicable 
regulations and facts that existed at the time of the May 
2003 decision.  The RO also sent a letter dated April 30, 
2004, to the veteran's last address of record which advised 
him of the proposed decrease in rating for his service-
connected lumbar strain with degenerative disc disease 
disability from 30 percent to 20 percent (and of a 
corresponding decrease in his combined rating from 40 percent 
to 30 percent).  The letter also notified him that the 
effective date of the proposed reduction would be the "first 
day of the third month following [notice] of the final 
decision; and notified him that he had 60 days within which 
to provide evidence that would support continuation of his 
compensation payments at their then present level.  Notice 
requirements having been met, the Board will therefore 
consider the evidence on the merits.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc), the Court of Appeals for Veterans Claims propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

At the time of the veteran's claim in August 2002 a 
noncompensable rating (0 percent) was warranted for cured, 
postoperative intervertebral disc syndrome.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002).  A 10 percent evaluation was warranted for mild 
intervertebral disc syndrome, and a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  Id.  A 40 percent evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Id.  The highest 
rating of 60 percent evaluation was assigned when there was 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.  

On September 23, 2002, the intervertebral disc syndrome 
criteria were amended to provide for evaluation, 
preoperatively or postoperatively, based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopædic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
resulted in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002, through 
September 25, 2003).  A 10 percent rating was warranted under 
Diagnostic Code 5293 for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Id.  A 20 percent rating was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and a 40 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

For purposes of evaluation under the provisions of Diagnostic 
Code 5293 in effect from September 23, 2002, through 
September 25, 2003, an incapacitating episode was a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopædic and 
neurologic manifestations" referred to orthopædic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  The 
regulations also provided that when evaluating on the basis 
of chronic manifestations, orthopædic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopædic diagnostic code or codes (38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2)) and neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id.  If intervertebral disc syndrome was present in more than 
one spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment was to be rated 
on the basis of chronic orthopædic and neurologic 
manifestations or incapacitating episodes, whichever method 
resulted in a higher rating for that segment.  38 C.F.R. § 
4.71a, Note (3).

The appropriate orthopædic codes on and before May 9, 2003, 
included Diagnostic Codes 5285-5286, 5289, 5292, and 5295.  
38 C.F.R. § 4.71a.  Under the provisions of Diagnostic Code 
5295, a 20 percent was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and a 40 
percent rating was warranted for severe lumbosacral strain 
with evidence of listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion with osteo-
arthritic changes.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(as in effect on and before May 9, 2003). A 60 percent 
evaluation was warranted for residuals of a fractured 
vertebra if there was abnormal mobility requiring a neck 
brace (jury mast) but no spinal cord involvement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (as in effect on and before May 
9, 2003).  A 60 percent evaluation was also given for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle and a 100 percent evaluation was given for 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect on and 
before May 9, 2003).  A 100 percent evaluation for residuals 
of fracture of a vertebra was warranted if there was spinal 
cord involvement and the injured individual was bedridden or 
required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (as in effect on and before May 9, 2003).  

The rating schedule also provided for a 50 percent evaluation 
for unfavorable ankylosis of the lumbar spine, and a 40 
percent evaluation for favorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (as in effect 
on and before May 9, 2003).  

In addition to the foregoing, a 10 percent rating for slight 
limitation of motion of the lumbar spine; a 20 percent rating 
was warranted for moderate limitation of motion; and a 40 
percent rating was warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(as in effect on and before May 9, 2003).  

Note:  Both under ankylosis and limitation of motion, ratings 
were not assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (as in effect on and 
before May 9, 2003).  

Peripheral nerve injuries and their residuals were rated 
according to the site and character of the injury; the 
relative impairment and motor function; trophic changes; and 
sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders were rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
was by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicated a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.

When the involvement was only sensory, the rating was for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (as 
in effect on and before May 9, 2003).  In rating peripheral 
nerve disability, neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, was rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  Id.  The maximum rating to be 
assigned for neuritis not characterized by organic changes 
referred to in this section was that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis. Id.  

Diagnostic Code 8520 provided the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (as in effect on and before May 9, 2003).  Complete 
paralysis of the sciatic nerve, which was rated as 80 percent 
disabling, contemplated foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent were 
assignable for incomplete paralysis which was mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating was warranted for severe incomplete paralysis 
with marked muscle atrophy.  Id.  Diagnostic Code 8620 
referred to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 referred to neuralgia of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Codes 8620-8720 (as in effect 
on and before May 9, 2003).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA treatment records dating from October 2001 to May 9, 2003, 
reflect a history of chronic back pain.  Treatment notes 
dated in October 2001 inform of spasms in the lower back and 
"a pain level of 5," but advise that the veteran denied 
"any paresthesias or radiating of pain to legs.  Pain level 
in December 2001 was also reported as 5 out of 10.  Pain 
level in February 2002 was "3."  Pain level in July and 
August 2002 was "0-No pain."  

Treatment records dating from November 2002 inform of 
"chronic back pain, radiated to both leg and weakness."  
Treatment notes dated in February 2003 included the following 
November 2002 magnetic resonance imaging results:

Degenerative changes of the lumbar spine.  
Bulging discs at L3-4 and L4-5 with mild 
biforamina stenosis notice of 
disagreement no significant spinal canal 
stenosis.

Left paracentral disc herniation at L5-S1 
abutting the origin of the left S1 nerve 
root.

Treatment notes dated in March 2003 advise of 
"electrodiagnostic evidence of an acute radiculopathy at 
both the L5/S1 nerve roots."

Compensation and pension (C&P) examination done in September 
2002 showed no reflex, sensory, or motor defects.  Range of 
motion testing found 70 degrees of flexion; 20 degrees right 
and left bending; and 10 degrees of extension.  The examiner 
also remarked that the veteran had good heel and toe rising 
and good gluteal tone.  In addition, he advised that the 
pelvis was level and the spine straight, but noted that there 
was "marked paralumbar spasm."  Arthritis of the lumbar 
spine was present.

In May 2003 the veteran was accorded another C&P examination.  
During the examination he complained of constant right lower 
back pain with difficulty walking any distance.  Range of 
motion testing found 70 degrees of flexion, 30 degrees of 
right and left bending and 10 degrees of extension.  The 
examiner added that the veteran had no reflex, sensory, motor 
defects, weaknesses, or atrophy of muscle in the lower 
extremities, but left leg showed a positive straight leg 
raising at 80 degrees.  Heel and toe rising and glueteal were 
good, but the examiner did detect a "mild spasm of the 
paralumbar musculature."  

The evidence indicates that the statutory or regulatory 
provisions extant at the time of the October 2002 rating 
decision (which increased the rating for the veteran's lumbar 
spine disability from 20 percent to 30 percent) and the May 
2003 rating decision (which continued the 30 percent rating) 
were incorrectly applied.  Pain level from October 2001 to 
August 2002 was no more than "5" on a scale from 0 to 10, 
which indicates at most moderate symptomatology.  This 
corresponds to a rating of 20 percent under the 
intervertebral disc syndrome provisions of Diagnostic Code 
5293 in effect prior to September 23, 2002.  Evaluation under 
Diagnostic Code 5292 (as in effect on and before May 9, 2003) 
also would have resulted in a 20 percent rating for moderate 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Alternative evaluation under 
Diagnostic Code 5295 (as in effect on and before May 9, 
2003), also warranted no more than a 20 percent rating since 
there was no evidence of the symptoms required for the next 
higher rating of 40 percent; i.e., severe lumbosacral strain 
with evidence of listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion with osteo-
arthritic changes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (as in effect on and before May 9, 2003).  

Additionally, the veteran did not meet the criteria for 
evaluation under the amended intervertebral disc syndrome 
schedular provisions effective September 23, 2002, since he 
was not prescribed bed rest by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  On the contrary, medical 
records indicate that he was referred to physical therapy and 
encouraged to follow an exercise regime.  Evaluation under 
Diagnostic Codes 5285, 5286, and 5289 (as in effect on and 
before May 9, 2003) was also not warranted since there was no 
ankylosis of the lumbar spine.  In addition, a separate 
rating for chronic neurologic manifestations was not 
warranted because there were no reflex, sensory, motor 
defects; no weaknesses, and no muscle atrophy in the lower 
extremities on or before May 9, 2003.  See 38 C.F.R. 
§§ 4.120, 4.124a.

In summary, the evidence clearly shows that the regulatory 
provisions extant at the time of the October 2002 and May 
2003 decisions were incorrectly applied.  It is also 
undebatable that this misapplication of the rating schedule 
manifestly changed the outcome of the October 2002 evaluation 
of the veteran's service-connected lumbar strain with 
degenerative disc disease disability, which was continued in 
the May 2003 adjudication.  Accordingly, based on the record 
and law that existed at the time of the October 2002 
adjudication (when the rating error first occurred) and the 
May 2003 adjudication (which continued the erroneous rating), 
the Board finds that the increase in rating for the veteran's 
service-connected lumbar strain with degenerative disc 
disease disability from 20 percent to 30 percent effective 
August 7, 2002, was the result of clear and unmistakable 
error.  


ORDER

The rating reduction for the veteran's service-connected 
lumbar strain with degenerative disc disease disability from 
30 percent to 20 percent was proper, and the appeal of this 
issue is denied.


REMAND

As noted in the introduction section of this decision, in 
September 2003 the veteran submitted a claim for an increased 
rating for his service-connected lumbar strain with 
degenerative disc disease disability, which was effectively 
denied in a November 2004 rating decision.  Unfortunately, 
while the veteran was notified of a proposed reduction in 
rating with regard to a prior rating decision, he was not 
issued notice in accordance with 38 C.F.R. § 3.159(b) with 
regard to his prospective claim for an increased rating.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). The 
matter must therefore be remanded for compliance with 38 
C.F.R. § 3.159(b).  Id.

Review of the record also reveals pertinent evidence received 
by the RO after the issuance of the January 2005 statement of 
the case but prior to the RO's certification of the matter to 
the Board, including VA treatment records and the report of a 
July 2006 C&P examination.

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  On remand the RO must 
address the evidence received after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Miami Veterans' Affairs 
Medical Center (VAMC).  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  On remand, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from April 13, 2006, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  38 C.F.R. § 3.159(c)(2)

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, specific to the issue of an 
increased rating for lumbar strain with 
degenerative disc disease.  Such notice 
must apprise the veteran of the evidence 
needed to substantiate his claim for an 
increased rating; of the types of evidence 
that he must submit; and of the types of 
evidence that VA will obtain.  This notice 
should also encourage the veteran to submit 
any relevant evidence that he may have in 
his possession.  Lastly, the notices must 
be in compliance with Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).

2.  Request medical records dating from 
April 13, 2006, from the Miami VAMC and any 
other VAMC patronized by the veteran.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


